 



 

EXHIBIT 10.1

 

 

NOTE MODIFICATION AGREEMENT

 

THIS NOTE MODIFICATION AGREEMENT (this “Agreement”) is entered into this 20th
day of September, 2016 (the “Effective Date”) by and between Dancing Bear
Investments, Inc., a Florida corporation, (“Holder”) and theglobe.com, inc., a
Delaware corporation (“Maker”).

 

RECITALS:

 

A.Maker is the maker under that certain promissory note dated March 23, 2016
(the “Note”) in the maximum principal amount of FIFTY THOUSAND DOLLARS
($50,000.00) which Note is held by Holder.

 

B.The Note was issued pursuant to that certain Promissory Note dated as of March
23, 2016 between the Holder and Maker (the “Loan Agreement”).

 

C.The Note has a maturity date of September 22, 2016.

 

D.Maker and Holder have agreed to extend the Maturity Date until five (5)
business days after demand is made for payment at the discretion of the Holder,
as more specifically provided for in this Agreement.

 

NOW THEREFORE, IN CONSIDERATION OF TEN DOLLARS ($10.00) and other good and
valuable considerations, the receipt, adequacy and sufficiency of which are
hereby acknowledged, Maker and Holder hereby agree as follows:

 

1.Recitals: Capitalized Terms. The foregoing Recitals are true and correct and
are incorporated herein by this reference, as if set forth in their entirety.
Any capitalized term not defined in this Agreement shall have the meaning
ascribed to it in the Note.

 

2.Extension of Maturity Date: Demand Obligation. From and after the original
Maturity Date of September 22, 2016, the principal amount of the Note shall be
due and payable on the earlier of (i) five (5) business days following any
DEMAND for payment, which DEMAND may be made by the Holder at anytime, or (ii)
the occurrence of an “Event of Default” as defined in the Promissory Note (as
applicable, the “Maturity Date”). Accrued interest, at the rate provided in the
Note, shall be due and payable on the Maturity Date.

 

3.Estoppel.

(a)Balances under the Note. Maker and Holder agree that the current outstanding
principal balance due under the Note is $50,000 and that the accrued and unpaid
interest on such amount as of September 20, 2016 is $2,495.00

(b)Ratification: No Claims: No Defaults. As of the Effective Date of this
Agreement, the Note is ratified and confirmed as written, except as modified by
this Agreement. Holder acknowledges and agrees that no Default or Event of
Default has occurred under the Note.

 

4.Cooperation. Maker and Holder agree from time to time, as may be reasonably
requested by the other, to execute and deliver such further instruments and
documents and do all matters and things which may be convenient or necessary to
more effectively and completely carry out the intention on the Note and this
Agreement.

 

5.Amendments. This Agreement and the Note may not be modified, amended, changed
or terminated orally, but only by an agreement in writing executed by Maker and
Holder. Except as specifically modified in this Agreement, the remaining terms
of the Note shall remain in full force and effect without modification.

 

IN WITNESS WHEREOF, Maker and Holder have each executed and delivered this
Agreement as of the Effective Date, first above written.

 

MAKER:   HOLDER:       theglobe.com, inc.   Dancing Bear Investments, Inc.      
              By: /s/ Michael S. Egan   By: /s/ Robin S. Lebowitz Its:
President/CEO   Its: Treasurer

 



 1 

 

 